IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-16-00272-CV

WG&D MASONRY, LLC,
                                                            Appellant
v.

LONG ISLAND'S FINEST HOMES, LLC,
                                                            Appellee


                             From the 40th District Court
                                 Ellis County, Texas
                                Trial Court No. 92757


                                         ORDER


       We referred this appeal to mediation on December 14, 2016. Appellee timely filed

an objection to the order of referral to mediation.

     Appellee’s objection is sustained.      The Order of Referral to Mediation issued

December 14, 2016 is withdrawn.          The suspension of the appeal and all appellate

deadlines is lifted as of the date of this order.




                                            PER CURIAM
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed January 11, 2017




WG&D Masonry, LLC v. Long Island's Finest Homes, LLC   Page 2